UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 20-F * REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 * TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR * SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 1-14406 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Republic of Indonesia (Jurisdictionof incorporation or organization) Jl. Japati No. 1, Bandung 40133, Indonesia (Address of principal executive offices) Investor Relations Unit Grha Merah Putih, Jl. Gatot Subroto No. 52, 5th Floor, Jakarta 12710, Indonesia (62) (22) 452-7101 (62) (21) 521-5109 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of Each class Name of each exchange on which registered American Depositary Shares representing Series B Shares, par value 50 Rupiah per share New York Stock Exchange Series B Shares, par value 50 Rupiah per share New York Stock Exchange* Securities registered or to be registered pursuant to Section 12(g) of the Act. None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: Series A Dwiwarna Share, par value 50 Rupiah per share 1 Series B Shares, par value 50 Rupiah per share 100,799,996,399 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes R No ¨ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes ¨ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer R Accelerated filer ¨ Non-accelerated filer ¨ Indicate by checkmark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP ¨ International Financial Reporting Standards as issued by the International Accounting Standards Board R Other ¨ If “Other” has been checked in response to the previous question, indicate by checkmark which financial statement item the registrant has elected to follow. Item 17 ¨ Item 18 ¨ If this is an Annual Report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No R * The Series B Shares were registered in connection with the registration of American Depositary Shares (“ADSs”). The Series B Shares are not listed for trading on the New York Stock Exchange. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date April 2, 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Heri Sunaryadi (Signature) Heri Sunaryadi Chief of Financial Officer 2014 Annual Report On Form 20-F Table of Content TABLE OF CONTENTS DEFINITIONS 1 CERTAIN DEFINITIONS, CONVENTIONS AND GENERAL INFORMATION 8 FORWARD-LOOKING STATEMENTS 8 PART I ITEM 1 IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 9 ITEM 2 OFFER STATISTICS AND EXPECTED TIMETABLE 9 ITEM 3 KEY INFORMATION 9 ITEM 4 INFORMATION ON THE COMPANY 23 ITEM 4A UNRESOLVED STAFF COMMENTS 54 ITEM 5 OPERATING AND FINANCIAL REVIEW AND PROSPECTS 54 ITEM 6 DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 74 ITEM 7 MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 84 ITEM 8 FINANCIAL INFORMATION 87 ITEM 9 THE OFFER AND LISTING 89 ITEM 10 ADDITIONAL INFORMATION 91 ITEM 11 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 99 ITEM 12 DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 103 PART II ITEM 13 DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 104 ITEM 14 MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 104 ITEM 15 CONTROLS AND PROCEDURES 104 ITEM 16A AUDIT COMMITTEE FINANCIAL EXPERT 105 ITEM 16B CODE OF ETHICS 105 ITEM 16C PRINCIPAL ACCOUNTANT FEES AND SERVICES 105 ITEM 16D EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 106 ITEM 16E PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 107 ITEM 16F CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 108 ITEM 16G CORPORATE GOVERNANCE 108 ITEM 16H MINE SAFETY DISCLOSURE 109 PART III ITEM 17 FINANCIAL STATEMENTS 110 ITEM 18 FINANCIAL STATEMENTS 110 ITEM 19 EXHIBITS 110 Exhibit 12.1 CEO Certification pursuant to Section 302 Exhibit 12.2 CFO Certification pursuant to Section 302 Exhibit 13.1 CEO Certification pursuant to Section 906 Exhibit 13.2 CFO Certification pursuant to Section 906 SIGNATURES 115 Table of Content DEFINITIONS 3G The generic term for third generation mobile telecommunications technology. 3G offers high speed connections to cellular phones and other mobile devices, enabling video conference and other applications requiring broadband connectivity to the internet. 3.5G A grouping of disparate mobile telephony and data technologies designed to provide better performance than 3G systems, as an interim step towards deployment of full 4G capability. 4G/LTE A fourth generation super fast internet network technology based on Internet Protocol (IP) that makes the process of data transfer much faster and stable. Adjusted EBITDA Adjusted EBITDA is defined as earnings before interest, tax, depreciation and amortization. Adjusted EBITDA and other related ratios in this Annual Report serve as additional indicators on our performance and liquidity, which is a non-GAAP financial measure. ADS American Depositary Share (also known as an American Depositary Receipt, or an “ADR”), a certificate traded on a U.S. securities market (such as New York Stock Exchange) representing a number of foreign shares. Each of our ADS represents 200 of our Series B shares. ADSL Asymmetric Digital Subscriber Line, a type of digital subscriber line technology, a data communications technology that enables faster data transmission over copper telephone lines than a conventional voice band modem can provide. APMK Alat Pembayaran Menggunakan Kartu or card-based payment instruments, a payment instrument in the form of credit cards, Automated Teller Machine (“ATM”) and/or debit cards. ARPU Average Revenue per User, a measure used primarily by telecommunications and networking companies which states how much money we make from the average user. It is defined as the total revenue from specified services divided by the number of consumers for those services. Backbone The main telecommunications network consisting of transmission and switching facilities connecting several network access nodes. The transmission links between nodes and switching facilities include microwave, submarine cable, satellite, optical fiber and other transmission technology. Bandwidth The capacity of a communication link. Bapepam-LK Badan Pengawas Pasar Modal dan Lembaga Keuangan, or the Indonesian Capital Market and Financial Institution Supervisory Agency, the predecessor to the OJK. Broadband A signaling method that includes or handles a relatively wide range (or band) of frequencies. BSC Base Station Controller, an equipment responsible for radio resource allocation to mobile station, frequency administration and handover between BTSs controlled by the BSC. BSS Base Station Subsystem, the section of a cellular telephone network responsible for handling traffic and signaling between a mobile phone and the network switching subsystem. A BSS is composed of two parts: the BTS and the BSC. Table of Content BTS Base Transceiver Station, equipment that transmits and receives radio telephony signals to and from other telecommunication systems. BWA Broadband Wireless Access, a technology that provides high speed wireless internet access or computer networking access over a wide area. CDMA Code Division Multiple Access, a transmission technology where each transmission is sent over multiple frequencies and a unique code is assigned to each data or voice transmission, allowing multiple users to share the same frequency spectrum. CPE Customer Premises Equipment, any handset, receiver, set-top box or other equipment used by the consumer of wireless, fixed line or broadband services, which is the property of the network operator and located on the customer premises. DCS Digital Communication System, a mobile cellular system using GSM technology operating in the 1.8 GHz frequency band. Defined Benefit Pension Plan A type of pension plan in which an employer promises a specified monthly benefit on retirement that is predetermined by a formula based on the employee’s earnings history, tenure of service and age, rather than depending on investment returns. It is considered ‘defined’ in the sense that the formula for computing the employer’s contribution is known in advance. Defined Contribution Pension Plan A type of retirement plan in which the amount of the employer’s annual contribution is specified. Individual accounts are set up for participants and benefits are based on the amounts credited to these accounts (through employer contributions and, if applicable, employee contributions) plus any investment earnings on the money in the account. Only employer contributions to the account are guaranteed, not the future benefits. In defined contribution plans, future benefits fluctuate on the basis of investment earnings. DLD Domestic Long Distance, a long distance call service designed for customers who live in different areas but still within one country. These areas normally have different area codes. DSL Digital Subscriber Line, a technology that allows combinations of services including voice, data and one way full motion video to be delivered over existing copper feeder distribution and subscriber lines. DTH Direct-to-Home satellite broadcasting, the distribution of television signals from high-powered geostationary satellites to small dish antennas and satellite receivers in homes across the country. e-Business Electronic Business solutions, including electronic payment services, internet data centers and content and application solutions. Refer to “New Economy Business (“NEB”) and Strategic Business Opportunities Portfolio” under Business Overview. e-Commerce Electronic Commerce, the buying and selling of products or services over electronic systems such as the internet and other computer networks. e-Money Electronic Money, money or script that is only exchanged electronically. e-Payment Also known as electronic funds transfer, the electronic exchange or transfer of money from one account to another, either within a single financial institution or across multiple institutions, through computer-based systems. -1- Table of Content E1 The backbone transmission unit which operates over two separate sets of wires, usually twisted pair cable. E1 data rate is 2,048 Mbps (full duplex), which is divided into 32 timeslots. Earth Station The antenna and associated equipment used to receive or transmit telecommunication signals via satellite. EDGE Enhanced Data rates for GSM Evolution, a digital mobile phone technology that allows improved data transmission rates as a backward-compatible extension of GSM. Edutainment Education and Entertainment. Fixed Line Fixed wireline and fixed wireless. Fixed Wireless The local wireless transmission link using a cellular, microwave, or radio technology to connect customers at a fixed location to the local telephone exchange. Fixed Wireline A fixed wire or cable path linking a subscriber at a fixed location to a local exchange, usually with an individual phone number. FTTH Fiber To The Home is the implementation of fiber optic network that reaches up to customer point or known as customer premise. Gateway A peripheral that bridges a packet based network (IP) and a circuit based network (PSTN). Gb Gigabyte, a unit of information used, for example, to quantify computer memory or storage capacity. Gbps Gigabyte per second, the average number of bits, characters, or blocks per unit time passing between equipment in a data transmission system. This is typically measured in multiples of the unit bit per second or byte per second. GHz Gigahertz. The hertz (symbol Hz), the international standard unit of frequency defined as the number of cycles per second of a periodic phenomenon. GMS General Meeting of Shareholders, which may be an Annual General Meeting of Shareholders (“AGMS”) or an Extraordinary General Meeting of Shareholders (“EGMS”). GPON Gigabyte-Passive Optical Network, the most widely deployed type of passive optical network system that brings optical fiber cabling and signals all or most of the way to end users. GPRS General Packet Radio Service, a data packet switching technology that allows information to be sent and received across a mobile network and only utilizes the network when there is data to be sent. GSM Global System for Mobile Telecommunication, a European standard for digital cellular telephone. -2- Table of Content Homepass A connection with access to fixed line voice, IPTV and broadband services. IDD International Direct Dialing, a service that allows a subscriber to make an international call without the assistance or intervention of an operator from any telephone terminal. IME Information, Media and Edutainment. IMT-2000 International Mobile Telecommunications-2000, a body of specifications provided by the International Telecommunication Union. Application services include wide area wireless voice telephone, mobile internet access, video calls and mobile TV, all in a mobile environment. Installed Lines Complete lines fully built-out to the distribution point and ready to be connected to subscribers. Intelligent Network A service-independent telecommunications network where the logic functions are taken out of the switch and placed in computer nodes distributed throughout the network. This provides the means to develop and control services more efficiently allowing new or advanced telephony services to be introduced quickly. Interconnection The physical linking of a carrier’s network with equipment or facilities not belonging to that network. IP Internet Protocol, the method or protocol by which data is sent from one computer to another on the internet. IP Core A block of logic data that is used in making a field programmable gate array or application-specific integrated circuit for a product. IP DSLAM Internet Protocol-Digital Subscriber Line Access Multiplexer, a network device located near the customer’s location that allows telephone lines to make faster connections to the internet by connecting multiple customer Digital Subscriber Lines (DSLs) to a high-speed internet backbone line using multiplexing techniques. IPO Initial Public Offering, the first sale of stock by a company to the public. IP VPN A data communication service using IP Multi Protocol Label Switching (“MPLS”) and based on any to any connection. This service is connected to the data security systems, L2TP and IPSec. The speed depends on the customer’s needs and ranges from 64 Kbps to 2 Mbps. IPTV Internet Protocol Television, a system through which television services are delivered using the Internet Protocol suite over a packet-switched network such as the internet, instead of being delivered through traditional terrestrial, satellite signal, and cable television formats. ISP Internet Services Provider, an organization that provides access to the internet. Kbps Kilobyte per second, a measure of speed for digital signal transmission expressed in thousands of bits per second. -3- Table of Content KSO Kerjasama Operasi, a form of joint operation agreement that includes build, operate and transfer that arrangement formerly used by Telkom, in which the consortium partners to invest and operate facilities owned by Telkom in regional divisions. The consortium partners are owned by international operators and national private companies or Telkom. Lambda Lambda indicates the wavelength of any wave, especially in physics, electronics engineering and mathematics. Leased Line A dedicated telecommunications transmissions line linking one fixed point to another, rented from an operator for exclusive uses. Mbps Megabyte per second, a measure of speed for digital signal transmission expressed in millions of bits per second. Metro Ethernet Bridge or relationship between locations that are apart geographically, this network connects LAN customers at several different locations. MHz Megahertz, a unit of measure of frequency equal to one million cycles per second. Mobile Broadband The marketing term for wireless internet access through a portable modem, mobile phone, USB Wireless Modem or other mobile devices. MoCI The Ministry of Communication and Information, to which regulatory responsibility over telecommunications was transferred from the Ministry of Communication (“MoC”) in February 2005. MSAN Multi Service Access Node, represent the third generation of optical access network technology and are single platforms capable of supporting traditional, widely deployed, access technologies and services as well as emerging ones, while simultaneously providing a gateway to a NGN core. MSAN will enable us to provide triple play services that distribute high speed internet access, voice packet services and IPTV services simultaneously through the same infrastructure. Network Access Point A public network exchange facility where ISPs connected with one another in peering arrangements. NGN Next Generation Network, a general term that refers to a packet-based network able to provide services, including telecommunication services, and able to make use of multiple broadband, quality of service enabled transport technologies and in which service-related functions are independent from underlying transport related technologies. A NGN is intended to be able to, with one network, transport various services (voice, data, and various media such as video) by encapsulating these into packets, similar to how such packets are transmitted on the internet. NGNs are commonly built around the Internet Protocol. Node
